Citation Nr: 0001111	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased disability rating for acne 
vulgaris of the face, chest, back, and neck, and psoriasis 
(hereinafter "skin disorder"), currently rated as 30 
percent disabling. 

2.  Entitlement to an increased disability rating for 
generalized anxiety disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from October 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in February 
1995 and March 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the veteran's claims for service connection for a skin 
disorder, and a disability rating in excess of 30 percent for 
anxiety reaction, respectively.  

During the pendency of the appeal and pursuant to an October 
1997 rating decision, the veteran was granted service 
connection for a skin disorder and assigned a 20 percent 
disability.  Inasmuch as there is no indication that the 
veteran has withdrawn his appeal for an increased rating for 
a skin disorder, in light of the fact that he thereafter 
expressed dissatisfaction with this determination, and that 
the maximum schedular evaluation has not been assigned to 
date, his appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  However, the Board notes that the issue of an 
increased disability rating for a skin disorder will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is not shown to be productive of more than occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 30 percent for generalized anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 
(1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports and the veteran's written 
statements.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Pursuant to a March 1947 rating decision, the veteran was 
initially granted service connection for generalized anxiety 
disorder and assigned a 30 percent disability rating from 
February 1946 to April 1952.  A February 1952 rating decision 
reduced the veteran's disability rating for generalized 
anxiety disorder to 10 percent, effective April 1952.  This 
10 percent disability rating remained in effect until the RO 
rendered a November 1993 rating decision increasing the 
disability rating to 30 percent, effective May 1993.  This 30 
percent disability rating has remained in effect ever since.

Under the laws administered by VA, disability evaluations are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established, and an increase in the disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A February 1998 VA psychiatric examination report recounted 
the veteran's complaints of always feeling anxious, nervous, 
irritable, tense, and of worrying about things for which 
there is no need to worry.  The veteran also complained of 
sleep disturbance.  Objectively, the veteran was dressed 
appropriately, hygiene was fair, and psychomotor activity was 
normal.  His mood was anxious, but thought processes were 
reported to be goal-directed, logical, and coherent, and 
there was no evidence of hallucinations, delusions, paranoia, 
suicidal or homicidal ideation.  Cognitive abilities were 
found to be intact, judgment was good, and insight was fair.  
The diagnoses were generalized anxiety disorder, chronic 
mental illness, and a global assessment of functioning score 
(GAF) of 65, currently and over the past year.

A July 1998 VA psychiatric examination report reveals that 
the veteran's medical records were reviewed.  The veteran's 
complaints were essentially the same as reported in the 
February 1998 examination report, although he added that his 
anxiety sometimes resulted in vomiting, and that he had 
difficulty dealing with people.  Objectively, the veteran was 
adequately dressed and groomed, cooperative, alert, and fully 
oriented, but eye contact was minimal and affect was flat.  
Speech was clear, fluent, and spontaneous, although thoughts 
were tangential at times.  His mood was anxious initially, 
becoming normal as the interview progressed, and there was no 
evidence of hallucinations, delusions, underlying thought 
disorder, suicidal or homicidal ideation.  No gross 
congnitive dysfunction was detected, and insight and judgment 
appeared adequate.  The diagnoses were generalized anxiety 
disorder, chronic mental illness, and a GAF of 65, currently 
and over the past year.  The 
examiner additionally remarked that the although the impact 
the of veteran's generalized anxiety disorder on occupational 
functioning is not directly relevant because the veteran is 
retired, "it seems clear that it impacted on his 
occupational functioning when he was working."  Moreover, 
the examiner noted that although the veteran was capable of 
maintaining long-term relationships, "it appears that it is 
difficult for him to initiate new social contacts due to his 
level of anxiety."  It was further observed that the 
veteran's anxiety decreased his ability to maintain a fully 
sequential train of thought and eye contact, as well as 
causing sleep disturbances and a lack of flexibility in 
lifestyle.

A November 1998 VA social and industrial survey report 
includes a review of the veteran's medical records and 
psychiatric history.  The veteran complained that he was 
anxious all of the time, became easily worried about minor 
things, had difficulty sleeping, and suffered from flashbacks 
and nightmares.  The veteran appeared for the interview in 
appropriate dress, and was pleasant and cooperative.  
Although the veteran did appear anxious, he was not overly 
nervous or anxious.  The social worker noted that the veteran 
had been retired from the work force since 1993 but added 
that the veteran's nervousness would have a negative effect 
on his ability to maintain previous employment.  It was also 
noted that he still enjoys playing golf and spending time 
with his buddies at the VFW post, and enjoys spending time 
with his son and grandson and going out with his wife and 
other close friends.  

A November 1998 VA psychiatric examination report includes a 
review of the relevant psychiatric history and complaints.  
Objectively, the veteran was well groomed and dressed, but he 
was quite anxious throughout the interview.  The above-
average levels of psychomotor agitation observed indicated 
that the veteran "faces a great deal of anxiety throughout 
the day and a lot of worrying and obsessive ruminations.  
There were no hallucinations, delusions, thought disorder, 
suicidal or homicidal ideation.  The veteran's mood was 
described as anxious, restricted to the sad and agitated 
range.  The examiner opined that the veteran clearly suffers 
from significant generalized anxiety disorder, which 
adversely affects his ability to function.  The diagnostic 
impression included generalized anxiety disorder and a 
current GAF of 55; highest in the past year 60. 

The remaining evidence consists of the veteran's variously 
dated written statements, in which he contends that his 
service-connected generalized anxiety disorder is more severe 
than the current 30 percent disability rating reflects.

The veteran's disability is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, which provides that a 30 percent 
disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

After a review of all of the evidence of record in 
conjunction with the application of the relevant laws and 
regulations, the Board concludes that a disability rating in 
excess of 30 percent for his generalized anxiety disorder is 
not warranted.  The relevant medical evidence reveals that 
the veteran's GAF scores have consistently been scored at 
between 55 and 65.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter "DSM-IV"), a GAF of 61-70 indicates "[s]ome 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  The DSM-IV also states that a 
GAF of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR 
any moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."
The Board acknowledges that the medical evidence shows that 
the veteran displays 
some symptomatology listed under the criteria for a 50 
percent disability rating, specifically, flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships.  
However, the Board also finds that the medical evidence 
consistently fails to demonstrate that the veteran currently 
suffers from the remaining criteria applicable for a 50 
percent disability rating, namely, difficulty with speech, 
panic attacks, difficulty in understanding complex commands, 
impairment in short-and long-term memory, impaired judgment, 
or impaired abstract thinking.  Indeed, although the 
veteran's generalized anxiety disorder remains symptomatic 
and productive of some social and industrial impairment, the 
relevant medical evidence also indicates that the psychiatric 
disorder has been relatively stable and he appears generally 
to be functioning fairly well.  Even in the social arena, 
although the veteran has difficulty starting new 
relationships, he has been able to maintain relationships 
with long-term friends and his wife.  Therefore, the Board 
concludes that the veteran's symptomatology more closely 
approximates the criteria listed for a 30 percent disability 
rating.

The Board notes opinions from a social worker and 
psychiatrist to the effect that the veteran's anxiety 
disorder has or would have an adverse effect on his social 
and industrial adaptability.  However, it is also apparent 
that the veteran retired from the work force in 1993 after 
decades of employment, and the current 30 percent rating 
takes into account social and industrial impairment; the 
question is one of degree.  Here, the psychiatric 
examinations performed in recent years have revealed clinical 
findings and GAF scores that are not consistent with more 
than mild to moderate impairment, and the examinations have 
shown that the veteran fails to meet most of the criteria for 
a 50 percent rating under the applicable diagnostic code.  It 
is also pertinent to point out that the November 1998 social 
and industrial survey noted that the veteran continues to 
enjoy playing golf and spending time with his buddies at the 
VFW post, and enjoys spending time with his son and grandson 
and going out with his wife and other close friends.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 30 percent for the veteran's 
anxiety disorder must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).  In this regard, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1, 4.2, and finds that there has been no 
showing by the veteran that his generalized anxiety disorder 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim.  The Board notes that the veteran 
submitted relevant medical records subsequent to receipt of 
his claims folder by the Board.  This additional evidence 
consists of a June 1999 VA dermatology clinical record and a 
December 1999 letter from a private physician, Anna Abraham, 
M.D., both of which are relevant to the issue of an increased 
rating for the veteran's service-connected skin disorder, and 
was submitted within a period of ninety days following the 
mailing of notice to the veteran that his appeal had been 
certified to the Board for appellate review, and after the 
appellate record had been transferred to the Board.  See 38 
C.F.R. § 20.1304(a) (1999).  The record does not reflect that 
this additional evidence has been considered by the RO, nor 
that a waiver of such consideration has been requested.  The 
Board regrets the delay associated with this Remand, but 
recognizes that the mandate of 38 C.F.R. § 20.1304 is not 
optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant ... which is 
accepted by the Board ... must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived ... " 38 C.F.R. § 20.1304(c).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran may submit, and the RO 
should obtain, any additional pertinent 
medical records that may have come into 
existence since the time the evidence 
discussed herein was forwarded to the 
Board.

2.  After obtaining any additional 
evidence, the RO should review all 
evidence that has been associated with 
the claims file since the issuance of the 
February 1995 rating decision, to include 
a June 1999 VA dermatology clinical 
record and a December 1999 letter from a 
private physician, Anna Abraham, M.D, 
received by the Board subsequent to the 
certification of the appeal to the Board, 
together with the evidence previously of 
record.  If the decision remains 
unfavorable to the veteran, he should be 
provided a supplemental statement of the 
case, which addresses all additional 
evidence not previously reviewed, 
including a June 1999 VA dermatology 
clinical record and a December 1999 
letter from a private physician, Anna 
Abraham, M.D, and a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The purpose of this REMAND is to accord the appellant due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the case.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



